THE     ATTOECNEY            GENE~~AL
                          OIFTEXAS




                            June 7, 1972

Dr. George J. Beto              Opinion No. M-1156
Director
Texas Department of
 Corrections                    Re:   Determination of accumu-
Huntsville, Texas 77340               lation vacation under
                                      Article 6252-8a, Vernon's
Dear Dr. Beto:                        Civil Statutes.

       You request our opinion on the maximum vacation accumu-
lation that can be used in determining death benefits as provided
in Article 6252-8a, Vernon's Civil Statutes. Section 2 of that
Article reads as follows:

            "Upon the death of a state employee, the
            state shall pay his estate for all of the
            employee's accumulated vacationxave    and
            for one-half of his accumulated sick leave.
            The payment shall be calculated at the
            rate of compensation being paid the employee
            at the time of his death."   (Emphasis added.)

       Inbur Opinion No. M-1075 (February, 1972), we held that
vacation entitlement was a benefit and right that accrues propor-
tionately for each month of service during the year and becomes
a vested right of an employee.

       In Opinion No. M-984 (November, 1971), we held that an
employee's vacation entitlement may include but is limited to
that vacation time that was accumulated in the two (2) prior
fiscal years, plus that time which has accrued in the current
year.

        Therefore, it is our opinion that the maximum death bene-
fits on vacation entitlement payable under Section 2 of Article
6252-8a, would be that vacation entitlement accumulated during
the two (2) fiscal years prior to the death of the employee, plus
the time accrued monthly during the fiscal year that the employee
dies.




                                -5640-
Dr. George J. Beto, page 2        (M-1:156)



                              SUMMARY

            The estate of an employee is entitled to,
       as death benefit under Article 6252-8a, V.C.S.,
       all the accumulated vacation time that has ac-
       crued in the two (2) prior fiscal years, plus
       that time that has accrued during the year of
       the death of the employee.

                                 &As    very truly,




                                 Att    ney General of Texas

Prepared by Linward Shivers
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Rex H. White, Jr.
David Longoria
Guy Fisher
Max Hamilton

SAMUEL D. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -5641-